Mikolajczyk v Patterson (2019 NY Slip Op 00716)





Mikolajczyk v Patterson


2019 NY Slip Op 00716


Decided on February 1, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 1, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND TROUTMAN, JJ.


43 CA 18-01702

[*1]MAREANNE J. MIKOLAJCZYK, INDIVIDUALLY, AND AS ADMINISTRATRIX OF THE ESTATE OF MELVIN MIKOLAJCZYK, DECEASED, PLAINTIFF-RESPONDENT,
vDANIEL J. PATTERSON, D.O., JEFFREY P. STEINIG, M.D., SOUTH TOWNS SURGICAL ASSOCIATES, P.C, DEFENDANTS-RESPONDENTS, AND CATHOLIC HEALTH SYSTEM, DOING BUSINESS AS MERCY HOSPITAL OF BUFFALO, DEFENDANT-APPELLANT. 


HARRIS BEACH PLLC, BUFFALO (JASON T. BRITT OF COUNSEL), FOR DEFENDANT-APPELLANT.
GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (MELISSA L. ZITTEL OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (Christopher J. Burns, J.), entered December 18, 2017. The order, among other things, denied the motion of defendant Catholic Health System, doing business as Mercy Hospital of Buffalo, for leave to amend its answer. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: February 1, 2019
Mark W. Bennett
Clerk of the Court